DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendments and remarks in the reply filed 5/9/2022 have been acknowledged and entered.  Claims 1-24 are pending. Claim 21 is withdrawn; claims 22-24 have been added by this amendment.  The rejection of claim 8 under 35 USC 112 has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Koshi et al. (US 2013/0164943), and further in view of Hill et al. (US 2017/0200591) and Fong et al. (US 5,812,403).
Regarding Claim 1:  Koshi teaches a method for cleaning a processing system comprising a wafer processing chamber (Fig. 2, element 201) and a pumping line (element 231) in fluid connection with the wafer processing chamber and located downstream from the wafer processing chamber, the method comprising:
initiating cleaning of the wafer processing chamber by activating a chamber cleaning source ([0057]; element 300d); 
initiating cleaning of at least a portion of the pumping line by via the cleaning source, wherein at least a portion of a duration of the cleaning of the pumping line overlaps in time with at least a portion of a duration of the cleaning of the wafer processing chamber [0059, 0090];
monitoring, at a downstream endpoint detector (element 265) coupled to the pumping line, a level of a signature substance, wherein a location of the downstream endpoint detector is downstream from both the wafer processing chamber and the foreline cleaning  source [0077].
Koshi does not expressly disclose activating a foreline cleaning source located downstream from the wafer processing chamber.  However, in a similar method of cleaning a vacuum pumping line, Hill teaches that a foreline cleaning source coupled to the pumping line  and located downstream of the wafer processing chamber is activated to facilitate localized plasma cleaning of the pumping line [0114-0115].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Koshi by providing a foreline cleaning source coupled to the pumping line and downstream from the wafer processing chamber to facilitate a localized cleaning in the vacuum pumping line, as in Hill, in order to enhance the cleaning efficiency.
Koshi does not expressly disclose determining at least one of a first endpoint of the cleaning of the wafer processing chamber and a second endpoint of the cleaning of the pumping line based on the monitoring by the downstream endpoint detector.  However, Fong teaches a method of detecting an endpoint in a chamber cleaning process based on monitoring a level of a signature substance that is a byproduct from the chamber cleaning by an endpoint detector in order to prevent excessive cleaning (col. 38, ll. 31-51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Koshi by determining at least the endpoint of the chamber cleaning in order to confirm cleaning is completed and prevent excessive cleaning, as suggested by Fong.
Regarding Claim 2:  The prior art teach the elements of Claim 1, as disclosed above.  Fong is cited for teaching endpoint detection, and further teaches detecting when the level of the signature substance decays to a predetermined threshold (col. 39, ll. 27-41).
Regarding Claim 3:  The prior art teaches the elements of Claim 1 as discussed above.  Koshi further teaches that the chamber cleaning source (element 300d) is located upstream and remote from the wafer processing chamber (element 201).
Regarding Claims 5 and 6:  The prior art teach the elements of Claim 1 as discussed above.  Hill is cited for teaching localized cleaning on the pumping line, and further teaches  that the foreline cleaning source comprises an inline plasma source which generates a localized plasma by the inline plasma source using a cleaning gas supplied to the pumping line via the wafer processing chamber to clean the at least portion of the pumping line [0115].
Regarding Claim 7:  The prior art teaches the elements of Claim 1 as discussed above.  Koshi further teaches that a signature substance containing a cleaning byproduct which can be monitored comprises SiFx [0077].  Hill teaches cleaning under similar conditions and cleaning gases yields SiF4 as a byproduct of the cleaning [0117]. Thus, it is understood that the SiFx taught by Koshi includes SiF4 as claimed.  
Regarding Claim 8:  The prior art teach the elements of Claim 1 as discussed above, but do not expressly disclose that the endpoint detector is adapted to detect the first endpoint and the second endpoint when both the chamber cleaning source and the foreline cleaning source remain activated until the level of the signature substance decays to a predefined threshold.  Fong is cited for teaching endpoint detection, and further teaches detecting when the level of the signature substance decays to a predetermined threshold to indicate cleanliness (col. 39, ll. 27-41).  Koshi teaches that the chamber cleaning and pumping line cleaning can be performed simultaneously.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by detecting the endpoints of the chamber cleaning and the pumping line cleaning when both cleaning sources remain active until cleaning is complete in order to ensure complete cleaning in both areas.
Regarding Claim 9:  The prior art teach the elements of Claim 1 as discussed above, but do not expressly disclose that the downstream detector is adapted to detect the first endpoint of the cleaning of the chamber when the foreline cleaning source is deactivated prior to the chamber cleaning source.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method to deactivate the foreline cleaning source first in order to conserve cleaning material and prevent excessive and unnecessary cleaning. In this case, the endpoint detector is reasonably expected to detect the first endpoint since the final cleaning byproducts are that of the cleaning chamber. 
Regarding Claim 10:  The prior art teach the elements of Claim 1 as discussed above, but do not expressly disclose that the downstream detector is adapted to detect the second endpoint of the cleaning of the pumping line when the chamber cleaning source is deactivated prior to the foreline cleaning source.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method to deactivate the chamber cleaning source first in order to conserve cleaning material and prevent excessive and unnecessary cleaning. In this case, the endpoint detector is reasonably expected to detect the second endpoint since the final cleaning byproducts are that of the pumping line. 
Regarding Claim 22:  The prior art teaches the elements of Claim 1 as discussed above.  Fong is cited for teaching the endpoint detection, and further teaches that the level of the signature byproduct substance is adapted to rise at a start of the chamber cleaning as measured by the endpoint detector (col. 39, ll. 27-41).
Regarding Claim 23:  The prior art teaches the elements of Claim 1 as discussed above.  Koshi teaches that the signature substance that is the byproduct from the cleaning is different from a cleaning gas supplied by the chamber cleaning source or by the foreline cleaning source [0027, 0077]. Fong also teaches a byproduct different than the cleaning source (col. 54, ll. 36-46).
Regarding Claim 24:  The prior art teach the elements of Claim 1 as discussed above. Fong, who is cited for teaching endpoint detection, further teaches that the level of the byproduct signature substance monitored comprises a concentration of the byproduct signature substance (col. 39, ll. 35-41).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koshi et al. (US 2013/0164943), Hill et al. (US 2017/0200591) and Fong et al. (US 5,812,403) as applied to Claim 3, and further in view of Stockman et al. (US 2013/0133697).
Regarding Claim 4:  The prior art teaches the elements of Claim 3 as discussed above.  Koshi does not expressly disclose the chamber cleaning source comprises a plasma source.  However, Stockman teaches a similar method of chamber cleaning and vacuum pumping line cleaning (see abstract).  Stockman teaches that a remote plasma source is connected to the chamber to facilitate the chamber cleaning [0012].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by providing a plasma source as the chamber cleaning source in order to enhance the cleaning efficiency and throughput, as suggested by Stockman.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koshi et al. (US 2013/0164943), Hill et al. (US 2017/0200591) and Fong et al. (US 5,812,403) as applied to Claim 1, and further in view of Ng et al. (US 2003/0027428).
Regarding Claim 18:  The prior art teaches the elements of Claim 1 as discussed above.  Koshi does not expressly disclose that the downstream endpoint detector comprises a pair of isolation valves and a detection cell located therebetween.  However, Ng teaches a method of cleaning a processing chamber and detecting the endpoint of said cleaning [0002].  Ng teaches that an endpoint detector is located downstream of the processing chamber in a bypass foreline structure downstream of an isolation valve (see Fig. 3).  Ng teaches that this configuration reduces the amount of exhaust material which accumulates on the detector (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Koshi by providing an isolation valve upstream the detector in order to prevent excess accumulation on the detector, as suggested by Ng.  It is noted that Ng does not expressly disclose a second isolation valve.  However, Ng teaches that the detection cell is isolated in a foreline bypass structure between a first isolation valve (Fig. 3, element 112) and an exhaust path (not numbered) leading back to the vacuum pumping line.  It would have been obvious to provide a second valve behind the detection cell in order to control the exhaust gases being removed from the detection cell.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Koshi et al. (US 2013/0164943), Hill et al. (US 2017/0200591) and Fong et al. (US 5,812,403) as applied to Claim 1, and further in view of Aoike (JP 10168574, machine translation referenced hereafter).
Regarding Claim 19:  The prior art teaches the elements of Claim 1 as discussed above.  Koshi does not expressly disclose activating the foreline cleaning source later than or at about the same time as activating the chamber cleaning source.  However, Aoike teaches a similar method of cleaning both the chamber and foreline in a substrate processing apparatus (see abstract).  Aoike teaches that the time required for cleaning the exhaust line is generally shorter than the time required for the process chamber [0007].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by activating the foreline cleaning source later than or at about the same time as the chamber cleaning source in order to provide a more time efficient method. 

Allowable Subject Matter
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the reviewed prior art does not anticipate or fairly suggest the method for cleaning a processing system having all the features of the aforementioned claims.  The closest prior art of record is that of Koshi who teaches cleaning both the processing chamber and the vacuum pumping line, and Fong who teaches endpoint detection of the cleaning process, as discussed above.  However, the cited prior art does not disclose monitoring, at an intermediate endpoint detector coupled to the pumping line, a second level of the signature substance, as required by claims 11-17 and 20.

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
Applicant has argued that Koshi does not disclose sufficient details to enable a person of ordinary skill in the art to carry out the invention because Koshi does not expressly disclose how the NF3 gas provides the cleaning action.  In response to applicant’s argument it is noted that a reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the effective filing date of the claimed invention for applications or patents subject to the first inventor to file provisions of the AIA  or the time the invention was made for applications or patents subject to pre-AIA  law. "Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). See MPEP 2121.01. As noted by applicant, the mechanisms of NF3 cleaning in the process chamber was understood by one of ordinary skill in the art (see 5/9/2022 remarks, pgs. 2-3).  For example, it is known by at least Hill that radicals created by the interaction of the cleaning gas with plasma effect cleaning [0102].
Applicant has also argued that the cited references do not teach “determining at least one of a first endpoint of the cleaning of the wafer processing chamber or a second endpoint of the cleaning of the pumping line based on the level of the byproduct signature substance monitored by the downstream endpoint detector” as recited in amended claim 1.  This argument is rendered moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Koshi teaches initiating cleaning of the processing chamber and the pumping line, as previously noted.  Fong is now relied on to teach endpoint detection based on a byproduct signature substance as recited in the amended claims.
Therefore, though applicant’s arguments have been fully considered, the rejections of the claims under 35 USC 103 is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714